DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The office Action is in response to amendment filed on 12/15/2021.     

						Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in  Application No. 17057006 filed on 11/19/2020.
Priority #			 Filling Data			 Country
2018-097426	             	2018-05-21		  JP

			EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy D. Macintyre in  Jan. 28th, 2022.

The following claims are amended as follows:

; an auxiliary information extraction network configured to receive inputs of the first image and the acquired region, and output auxiliary information, which is information for assisting image interpolation; an auxiliary information reference network configured to receive an input of the auxiliary information, and output a first intermediate image generated with reference to the auxiliary information; a missing image reference network configured to receive inputs of the acquired region and the region obtained by removing the acquired region, and output a second intermediate image generated with reference to a missing image; and a reconfiguration network configured to receive inputs of the first intermediate image and the second intermediate image, and output the second image.  
2. (canceled)  
3. (currently amended) A coding device for coding an image, comprising: a processor; and a storage medium having computer program instructions stored thereon, when executed by the processor, perform to acquire a region of a first image that matches a predetermined condition; acquire a second image by associating the first image, the acquired region, and a region obtained by removing the acquired region from the first image with each  
    PNG
    media_image1.png
    20
    766
    media_image1.png
    Greyscale
 
4. (currently amended) The coding device according to claim 1 
5. (currently amended) The coding device according to claim 1 
6. (currently amended) The coding device according to claim 1 
7. (cancel)  
8. (cancel)  

10. (new) The coding device according to claim 3, wherein the auxiliary information extraction network learns learning parameters for the auxiliary information so that a pixel difference between the first intermediate image output from the auxiliary information reference network and the first image is minimized.  
11. (new) The coding device according to claim 3, wherein the auxiliary information reference network learns learning parameters for the first intermediate image so that a pixel difference between the first intermediate image and the first image is minimized.

					
Status of Claims
5.	In the amendment filed on 12/15/2021,  drawing has been revised; independent claims 1, 3  have been amended, claims 9-11 added; claims 2, 7, 8 have been cancelled; in the examiner’s amendment, claims 4-6 have been amended; Claims 1, 3-6, 9-11 are pending in the present application.

Allowable Subject Matter
6. 	Claims 1, 3-6, 9-11 are allowed.

REASONS FOR ALLOWANCE
7.	The following is an examiner’s statement of reasons for allowance:

2).	Applicant has cancelled claims 7-8; therefore, the claims do not invoke 112(f) and the 112(b)(d) rejection for claim 7/8 is withdrawn. 
3).	drawing has been revised. Therefore, the drawing is accepted. 
4).	For independent claim 1, the main reason for allowance in conjunction with all the other claim limitations is that the unique way to retrieve information related to image interpolation and then generate an intermediate image; remove an region and then create another intermediate image and use these two intermediate images to create the final image; such unique way is allowable.
The prior arts Vo et al. (US 20110170615) and in KIM et al. (US 20200120276).teaches all other features but the above differentiating one.  There is no evidence that any other prior art teaches the aforementioned limitations and it is not obvious to further modify the technique of Vo and KIM to achieve the same invention as claimed in the instant claim.
Claims 4-6 would be allowable because they depend on claim 1.
5)	For independent claim 3, the main reason for allowance in conjunction with all the other claim limitations is that the unique way to acquire a first image; remove an region and then acquire another image and use these two intermediate images to create the final image; such unique way is allowable.
The prior arts Vo et al. (US 20110170615) and in KIM et al. (US 20200120276).teaches all other features but the above differentiating one.  There is no evidence that any other prior art 
Claims 9-11 would be allowable because they depend on claim 3.

8.			 		Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Zaihan Jiang whose telephone number is (571) 272-1399.  The examiner can normally be reached on Monday – Thursday, 8:30 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZAIHAN JIANG/Primary Examiner, Art Unit 2423